EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned directorof Peoples Bancorp Inc., an Ohio corporation, herebyconstitutes and appoints Mark F. Bradley, Edward G. Sloane, and Rhonda L. Mears, or any of them, as his true and lawful attorneys-in-factand agents, each with full power of substitution andresubstitution, for him andin his name, place and stead, in any and all capacities, to sign Peoples Bancorp Inc.’sRegistration Statement on Form S-3, including any and all amendments (including pre-effective and post-effective amendments), and any documents or instruments related thereto, and to file thesame, with any and all exhibits thereto, and otherdocuments in connection therewith, with the Securities and Exchange Commission, and grants unto each of said attorneys-in-fact andagents, and substitute or substitutes, full power and authority to do andperform each and every act and thing requisite and necessary to be done in andabout the premises, as fully to all intents and purposes as he might or could doin person, and hereby ratifies and confirms all things that each of saidattorneys-in-fact and agents, or any of them or their substitute orsubstitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has hereunto set his handthis 26th day of February, 2009. /s/ CARL L. BAKER, JR. [Signature] Carl L. Baker, Jr. [Printed Name] On this 26th day of February, 2009, did appear Carl L. Baker, Jr., a person known by me, and he acknowledged that he did sign this Power of Attorney, and that this is his free act and deed. /s/ ANNE GILLILAND Notary Public ANNE GILLILAND, Notary Public [Seal] In and For The State of Ohio My Commission Expires April 9, 2013 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned directorof Peoples Bancorp Inc., an Ohio corporation, herebyconstitutes and appoints Mark F. Bradley, Edward G. Sloane, and Rhonda L. Mears, or any of them, as his true and lawful attorneys-in-factand agents, each with full power of substitution andresubstitution, for him andin his name, place and stead, in any and all capacities, to sign Peoples Bancorp Inc.’sRegistration Statement on Form S-3, including any and all amendments (including pre-effective and post-effective amendments), and any documents or instruments related thereto, and to file thesame, with any and all exhibits thereto, and otherdocuments in connection therewith, with the Securities and Exchange Commission, and grants unto each of said attorneys-in-fact andagents, and substitute or substitutes, full power and authority to do andperform each and every act and thing requisite and necessary to be done in andabout the premises, as fully to all intents and purposes as he might or could doin person, and hereby ratifies and confirms all things that each of saidattorneys-in-fact and agents, or any of them or their substitute orsubstitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has hereunto set his handthis 26th day of February, 2009. /s/ GEORGE W.
